DETAILED ACTION
This action is responsive to the request for continued examination filed 6/7/2022.
Claims 1-10, 12-19, 21 and 22 are pending. Claims 1, 2, 12 and 17 are currently amended. Claims 11 and 20 are canceled, and Claims 21 and 22 are new.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 17-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, et al., U.S. PGPUB No. 2005/0027704 (“Hammond”), in view of Ayzenshtat, et al., U.S. PGPUB No. 2013/0318063 (“Ayzenshtat”) and Kinugawa, et al., U.S. PGPUB No. 2013/0073585 (“Kinugawa”).
Hammond teaches a system and method for automatic information retrieval. With regard to Claim 1, Hammond teaches a method of presenting relevant information, comprising: 
receiving user input of content of a first document being entered by a user in an application ([0069] describes text of an active document being manipulated by a user); 
obtaining a set of one or more other documents ([0109] describes that queries can be altered or refined by accessing additional documents, such as stored user profiles, rulesets related to a document being entered, etc.); 
extracting a set of related terms from the content of the first document and the one or more other documents ([0074] describes that the system uses algorithms and heuristics to select terms from the document being manipulated by the user. [0109] describes that keywords and other concepts can be identified in the additional documents); and 
based on the set of related terms, identifying a set of relevant information items from a plurality of information feeds; and enabling presenting on a display the set of relevant information items ([0131] describes that a query generated using the currently manipulated document and terms identified from other documents is executed, and results returned from information sources for display to a user. [0128] describes that a user can select from among a variety of sources that can be queried in accordance with the described methods).
Hammond, in view of Ayzenshtat and Kinugawa teaches obtaining a set of one or more other documents in a collection of documents that are relevant to the first document being entered by the user, the collection of documents distinct from the plurality of information feeds; tracking a stability of the set of one or more other documents; and in accordance with a determination that the set of one or more other documents satisfies a stability criterion, extracting a set of related terms from the content of the first document and the one or more other documents.
Hammond teaches identifying additional related terms from other documents for expanding a query, as described above. Ayzenshtat teaches at [0038] that an initial query can be submitted to a search engine, and the most relevant search results identified and search snippets extracted therefrom to build an extended query. Kinugawa teaches that search results can be monitored, to ensure that a sufficient number of documents are returned. Search results deemed to have reached a sufficient number can be determined as stabilized; an insufficient number of search results can result in a changed search condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ayzenshtat and Kinugawa. Kinugawa ensures that searches return a useful number of results, and one of skill in the art would seek to combine Kinugawa with Ayzenshtat, to improve the functioning of the system by ensuring sufficient numbers of documents are returned for expanding queries. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ayzenshtat and Kinugawa with Hammond, to improve user experience by using more robust queries built from a wider array of information sources, thereby improving the quality and relevance of documents identified as related to a document a user is creating.
Claim 12 recites a system that carries out the method of Claim 1, and is similarly rejected. Claim 17 recites instructions that are executed to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Kinugawa teaches determining, while receiving the user input, whether changes in member documents of the set of one or more other documents satisfies a stabilization criterion. [0077]-[0078] describe that a user can select an option to narrow down a search, thereby invoking a narrowing operation, which causes the system to narrow the search while ensuring the number of returned documents meets the threshold of stabilized results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ayzenshtat and Hammond with Kinugawa. Kinugawa ensures that searches return a useful number of results, and one of skill in the art would seek to combine Kinugawa with Ayzenshtat, to improve the functioning of the system by ensuring sufficient numbers of documents are returned for expanding queries.
With regard to Claim 3, Hammond teaches constructing a filter based on the set of related terms extracted from the content of the first document and the one or more other documents, wherein the set of relevant information items is identified using the filter. [0109] describes that information sources can be limited or mandatory search terms added according to information present in the user profile and search conditions.
With regard to Claim 4, Hammond teaches receiving a user selection of at least one information item of the set of relevant information items; and identifying at least part of the at least one information item configured to be inserted into the first document. [0134] describes that results are displayed in a window adjacent to the document the user is manipulating. [0128] describes that webpages and other documents can be returned to a user, thereby indicating text and other content is displayed to a user, which can be copy and pasted or otherwise manipulated to be included in the document the user is working on.
With regard to Claim 5, Ayzenshtat teaches that obtaining the one or more other documents that are relevant to the first document being entered by the user includes determining relevance values based on term frequency values and inverse document frequency values for characteristics of the one or more other documents and the first document being entered. [0039] describes that the additional relevant documents are identified using tf*idf values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ayzenshtat with Hammond and Kinugawa. Ayzenshtat teaches additional methods for generating context data that can be used for the purpose of providing context for queries. One of skill in the art would be motivated to combine elements of Ayzenshtat with Hammond and Kinugawa, in order to improve user experience by using additional context data in searches, thereby improving the search results obtained by the system.
With regard to Claim 6, Ayzenshtat teaches that the characteristics include at least one of: a title, a body portion, and a tag. [0039] describes analyzing titles and bodies. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ayzenshtat with Hammond and Kinugawa, in order to improve user experience by using additional context data in searches, thereby improving the search results obtained by the system.
With regard to Claim 7, Ayzenshtat teaches that relevance of each of the one or more other documents to the first document being entered by the user is a weighted sum of the relevance values for the characteristics of the respective other document. Fig. 1 shows various characteristics of documents to be returned as relevant to an entered document where characteristics are weighted. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ayzenshtat with Hammond and Kinugawa, in order to improve user experience by using additional context data in searches, thereby improving the search results obtained by the system.
With regard to Claim 8, Ayzenshtat teaches determining that changes in member documents of the set of one or more other documents satisfies a stabilization criterion in accordance with a determination that changes in the relevance values become insignificant as the user enters additional text in the first document being entered by the user. [0036] describes the display of relevant related documents in response to weighted relevance values being determined as above a threshold. Therefore, as additional text is selected for consideration and finding relevant documents, documents will appear in that space only as the values remain steady above the required value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ayzenshtat with Hammond and Kinugawa, in order to improve user experience by using additional context data in searches, thereby improving the search results obtained by the system.
With regard to Claim 9, Hammond teaches that the collection of documents is compiled by the user or shared among one or more groups to which the user belongs, and each document in the collection of documents was previously compiled by the user or the one or more groups. [0109] describes that one of the documents used in altering a query built from document content includes certain keywords designated by a user as keywords that must be used in a search.
With regard to Claim 10, Hammond teaches that enabling presenting on the display the set of relevant information items further includes: enabling display of a first pane showing content of the first document being entered by the user, a second pane showing the one or more other documents that are relevant to the first document being entered by the user, and a third pane showing the relevant information items identified from the plurality of information feeds. [0069] describes the user entering text into a displayed document. [0109] describes interfaces through which a user can set specific query terms, etc. [0134] describes query results being displayed in a result window next to the document a user is working on.
With regard to Claim 11, Ayzenshtat teaches that the one or more other documents are shown in the second pane after stabilization of relevance values of the one or more other documents, further comprising: determining stabilization of the relevance values of the one or more other documents based on changes in the relevance values as the user enters additional text in the first document being entered by the user.  [0036] describes the display of relevant related documents in response to weighted relevance values being determined as above a threshold. Therefore, as additional text is selected for consideration and finding relevant documents, documents will appear in that space only as the values remain steady above the required value.
With regard to Claim 18, Hammond teaches that the first document is a note and the collection of documents is a notebook application. [0035]-[0036] describe that the information retrieval system operates as part of application software, such as Word or other word processing software. As word processing software provides capability for users to create notes, a user can create notes and the documents used to add terms to a query are part of the application used to create and store notes.
With regard to Claim 19, Hammond teaches that the collection of documents is one of: an individual collection and a shared collection. [0109] describes that the profile and condition documents pertain to the specific user.
With regard to Claim 21, Kinugawa teaches determining, while receiving the user input, whether stabilization of similarity scores or relevance values of the set of one or more other documents satisfies the stabilization criterion. [0014] describes that stabilization is determined by identifying that enough results are returned as relevant to a search. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kinugawa with Hammond and Ayzenshtat, to improve system functioning by ensuring a proper number of search results are returned.
With regard to Claim 22, Hammond, in view of Ayzenshtat teaches that the set of relevant information items are identified from the plurality of information feeds, dynamically and in real time, while receiving the user input of the content of the first document, and the set of related terms are extracted from the content of the first document and the one or more other documents in accordance with a comparison of the first document and the one or more other documents.
Hammond teaches at [0068]-[0069] that queries can be constructed using content of a document while a user actively manipulates the content of the document. Ayzenshtat teaches at [0038] that an original query can be extended, by locating documents related to the query and terms extracted from those snippets. [0043] describes that the most relevant items identified from the query are then analyzed and processed, in order to extract the terms therefrom for extending the query.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ayzenshtat and Kinugawa with Hammond, to improve user experience by using more robust queries built from a wider array of information sources, thereby improving the quality and relevance of documents identified as related to a document a user is creating.
Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, in view of Ayzenshtat, in view of Kinugawa, and in view of Cohen, et al., U.S. PGPUB No. 2009/0287988 (“Cohen”).
With regard to Claim 13, Hammond, in view of Cohen teaches inserting data from the at least one of the relevant information items into the first document, including selecting text from a portion of the at least one of the relevant information items. Hammond teaches at [0038] that information sources to be searched include Internet search engines such as Google, which return webpages. Cohen teaches a system and method for processing documents. [0057]-[0059] describe a user navigating to a website, selecting text therein, and copying text from the page to be pasted into the user’s document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hammond, Ayzenshtat and Kinugawa with Cohen. Cohen describes at [0021] that the methods described therein automatically and securely insert and cite information in creating documents, which overcomes several problems described in the background section in document creation. As Hammond is likewise directed toward retrieving information for a user creating a document, It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine aspects of Cohen with Hammond, Ayzenshtat and Kinugawa, in order to improve user experience by simplifying the process of copying and citing text.
With regard to Claim 14, Cohen teaches that in response to a user action on a button, the text that is selected from the portion of the at least one of the relevant information items is copied into the first document as quoted text. [0061] describes a user clicking a button to securely copy and paste selected text. [0060] describes that pasted text can be presented in the document in a proper quotation or citation format.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hammond, Ayzenshtat and Kinugawa with Cohen. Cohen describes at [0021] that the methods described therein automatically and securely insert and cite information in creating documents, which overcomes several problems described in the background section in document creation. As Hammond is likewise directed toward retrieving information for a user creating a document, It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine aspects of Cohen with Hammond, Ayzenshtat and Kinugawa, in order to improve user experience by simplifying the process of copying and citing text.
With regard to Claim 16, Cohen teaches that the one or more programs further comprise instructions for: receiving a user selection of at least one of the relevant information items for insertion into the collection of documents as a new document. As [0021] describes pasting selected content into an electronic destination, a user selecting information items for insertion would be able to do so for creating a new document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hammond, Ayzenshtat and Kinugawa with Cohen. Cohen describes at [0021] that the methods described therein automatically and securely insert and cite information in creating documents, which overcomes several problems described in the background section in document creation. As Hammond is likewise directed toward retrieving information for a user creating a document, It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine aspects of Cohen with Hammond, Ayzenshtat and Kinugawa, in order to improve user experience by simplifying the process of copying and citing text.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond, in view of Ayzenshtat, in view of Kinugawa, in view of Cohen, and in view of Wassingbo, U.S. PGPUB No. 2011/0289406 (“Wassingbo”).
With regard to Claim 15, Wassingbo teaches that after a predetermined amount of time, the text that is selected from the portion of the at least one of the relevant information items is copied into the first document as quoted text without further user input. [0038] describes that a user is able to select text in a document, and selected text can be automatically copied and pasted into a target document at a time when it is detected that the user releases the text, such as at the end of a drag-and-release gesture. [0034] describes pasting into a text document a user is editing, and [0035] describes copying from a webpage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Wassingbo with Cohen, Hammond, Ayzenshtat and Kinugawa. Wassingbo is directed toward methods for simplifying copy and paste operations in a touchscreen device. Therefore, one of skill in the art would be motivated to combine aspects of Wassingbo with Cohen, Hammond, Ayzenshtat and Kinugawa, in order to improve user experience in a touch screen environment by enabling copy-and-paste, and carrying it out with a single gesture.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the Ayzenshtat and newly cited Kinugawa references cure any deficiencies with regard to the previously cited references applied against the amended claims in teaching or suggesting the elements of those claims as amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/9/2022